Case 1:20-cv-02579-BCM Document 6-1 Filed 03/27/20 Page 1 of 4




           EXHIBIT A
FILED: KINGS COUNTY CLERK 02/14/2020 04:01 PM                                                                                                                                   INDEX NO. 503844/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-02579-BCM Document 6-1 Filed 03/27/20 RECEIVED
                                                                    Page 2 ofNYSCEF:
                                                                              4      02/14/2020




          SUPREME                  COURT             OF THE             STATE             OF     NEW YORK
          COUNTY                OF KINGS
          ------------------------------------------------------------------X                                                       Index          No.
          STANISLAW                     KOCZWARA,
                                                                                                                                    SUMMONS
                                                                                  Plaintiffs,


                                    -against-                                                                                        Plaintiffs'
                                                                                                                                                               Address:
                                                                                                                                    37 Jewel              Street,
            NATIONWIDE                          GENERAL                INSURANCE                      COMPANY                       Brooklyn,                 New        York          11222


                                                                                 Defendant.                                         The        basis       of the         venue
          ------------------------------------------------------------------X                                                       designated                 is:
                                                                                                                                    Plaintiff's               Address




                        YOU          ARE           HEREBY               SUMMONED                       to answer          the      Complaint                in this           action         and       to serve
          a copy        of your         Answer           on    the     Plaintiff's          attorneys          within       twenty             (20)      days         after     the        service           of
          this     summons,             exclusive             of the     day      of service           or within         thirty      (30)         days        after      the     service              is
          complete           if this       summons             is not        personally           delivered           to you       within          the     State        of New              York           and      in
          case     of your         failure         to Answer,            judgment              will    be taken         against          you       by     default         for        the     relief
          demanded             in the        annexed           Corñplaint            with       interest       from     the       date      the       cause      of     action             arose,          costs,
          disbursements                and      attorneys            fees.


          Dated:        New        York,        New        York

                        February             13,    2020




                                                                                                                                  Matthew                S. Aboul              fia     Ésq.


                                                                                                                                  Attorneys              for    Plaintiffs
                                                                                                                                                        45th
                                                                                                                                  228       East                 Street,         Suite         1700
                                                                                                                                  New          York,       NY          10017

                                                                                                                                  (212)         684-1422


          TO:
                        (Service          via      Department                of Financial             Services)
                        Nationwide                 General        Insurance           Company
                        One       West       Nationwide                Blvd
                        1-04-701

                        Columbus,               OH      43215




                                                                                                           1




                                                                                                 1 of 3
FILED: KINGS COUNTY CLERK 02/14/2020 04:01 PM                                                                                                                                             INDEX NO. 503844/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-02579-BCM Document 6-1 Filed 03/27/20 RECEIVED
                                                                    Page 3 ofNYSCEF:
                                                                              4      02/14/2020




           SUPREME                   COURT                OF THE               STATE             OF       NEW YORK
           COUNTY                   OF KINGS
           -----------------------------                                                         ------------------X                               Index          No.
           STANISLAW                         KOCZWARA,
                                                                                                                                                   COMPLAINT
                                                                                          Plaintiffs,


                                       -against-



            NATIONWIDE                             GENERAL                     INSURANCE                         COMPANY


                                                                                          Defendant.
           ___________________.._____________________..-------X



                          Plaintiff,           by     his      attorneys,             Aboulafia                   Law             Firm      LCC,        as     and       for     his           Coniplaint,        herein


           allege       upon         information               and        belief      as follows:


                          FIRST:              At    all     times         hereiñafter                 mentioned,                    Plaintiff         STANISLAW                        KOCZWARA                        is     an


           individual              residing         at 37         Jewel         Street,         Brooldyn,                   New       York,        11222          ("subject            premises").


                          SECOND:                   At      all        times       hereinafter                  mentioned,                  Defendant              NATIONWIDE                              GENERAL


           INSURANCE                         COMPANY                     was       and       still        is     a corporation                   authorized,              licensed,               admitted        and/or


           engaged            in    the      business             of    providing               insurance                   and     being        an   insurer           in     the     State          of    New       York,


           and      located         at One          West          Nationwide                Blvd,              1-04-701,             Columbus,             OH.


                         THIRD:                At     all      times           hereinafter                mentioned,                     Defendant           was          and        is        authorized         by        the


           Department                  of     Financial                Services            of     the           State         of     New         York        to      engage               in      the      business           of


           insurance           in      the    State       of      New          York       and        to    issue        policies            of   insurance              including               the     policy    herein


           sued      upon.




                                                                                                                        2




                                                                                                      2 of 3
FILED: KINGS COUNTY CLERK 02/14/2020 04:01 PM                                                                                                                                                     INDEX NO. 503844/2020
NYSCEF DOC. NO. Case
                1    1:20-cv-02579-BCM Document 6-1 Filed 03/27/20 RECEIVED
                                                                    Page 4 ofNYSCEF:
                                                                              4      02/14/2020




                                                   AS AND                   FOR             A FIRST               CAUSE                OF ACTION                         AGAINST
                                                                                                          DEFENDANT


                            FOURTH:                     On or about                      February             26,      2018           Defendant                made           and       issued             to     Plaintiffs                for


           good        and      valuable               consideration                        a certain         policy           of      insurance               bearing            policy          number                    66     31   HO


           674387            wherein             and       whereby                Defendant                 did     insure           the    subject           premises.


                            FIFTH:               That         on      or     about               November              8,      2018,            while         said       policy            was        in        full         force      and



           effect,         Plaintiffs            suffered             a loss           by    a covered              peril      of the           property           insured            by       Defendant.


                            SIXTH:               At     all     relevant                times,         Plaintiff              had      an       insurable              interest         in      the        aforementioned


           property.


                            SEVENTH:                       Defendant                   has       declined           to indemnify                   Plaintiff            for     the     full      amount                    of    the   loss


           sustained            although               claim          has    been            duly      made          and       all     conditions               of the         policy          have         been             met.


                           EIGHTH:                    As      a result            of    Defendant's                  breach            of    contract,            Plaintiffs            have          been             damaged               in


          the        sum       of    at     least          $344,516.00                      in     real      property                damage             and       at     least        $65,000.00                       in        personal



          property            damage.




                           WHEREFORE,                                 it     is        respectfully                 requested                   that       Plaintiffs               have          judgment                         against


          Defendant                 on     the    First        cause         of        action        in the         sum        of     at least          $344,516.00                   in real         property                    damage



          and        at least        $65,000.00                  in    personal                  property           darñage,               with        interest         from          November                     8, 2018,             and


          for   costs         and        disbursements                      of    this       action.


          Dated:           New           York,        New          York
                                                                                                                                           ~~     ~~~      ~ ~~~
                           February              13,      2020


                                                                                                                                     Matthew              S. Aboulafia,                    Esq.
                                                                                                                                     Aboulafia              Law          Firm         LLC
                                                                                                                                     Attorneys            for      Plainttff
                                                                                                                                                          45th
                                                                                                                                     228        East                 Street,        Suite         1700

                                                                                                                                     New          York,        NY        10017

                                                                                                                                     (212)         684-1422




                                                                                                                          3




                                                                                                            3 of 3
